IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41312
                         Summary Calendar



DAVID LANCELOT JENKINS, JR.,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-748
                       --------------------
                         November 6, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Lancelot Jenkins, Jr., TDCJ-ID # 793786, appeals the

dismissal of his 28 U.S.C. § 2254 application as time-barred.

The district court granted a certificate of appealability (“COA”)

on the issue whether “the date of issuance of the mandate from

the state appellate courts controls the date upon which a habeas

petitioner’s conviction becomes final for purposes of 28 U.S.C.

§ 2244(d).”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41312
                                  -2-

     It is not necessary to decide in this case whether the date

of the issuance of the mandate controls the running of the

limitations period.   Assuming, arguendo, that Jenkins’ one-year

period began from September 21, 1999, the date of the issuance of

the mandate, his federal petition would be untimely.    Jenkins

would not get the benefit of the ninety-day period for seeking

certiorari from the Supreme Court, because he did not file a

petition for discretionary review, and the Supreme Court does not

take into account the mandate date.    See SUP. CT. R. 13.1, 13.3.

Under this assumption, Jenkins had until September 21, 2000, to

file his federal petition.    His state application was filed

September 26, 2000, after the limitations period had expired.

Because the state petition did not toll the running of the

limitations, his December 16, 2000, submission was untimely.

     AFFIRMED.